DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al taken together with Suarez.
Burton et al (Abstract; Figs. 1 and 2; col. 4, lines 46-54) disclose a liquid aeration system including an air compressor (air pump 60) having an ambient air intake by which the air pump suctions air into the body of the pump where it is compressed and discharged as pressurized air through a discharge outlet of the air pump and into an air conduit (20) that is connected at its distal end to a diffuser (12) within the body of water being aerated.  Burton et al fails to disclose that the air intake of the air pump is in the form of an air intake manifold that is connected to the air inlet line of the air pump and to an air inlet filter upstream of the intake manifold.
Suarez (Abstract; Figs. 1, 3, and 7; col. 2, lines 41-55, col. 3, lines 5-13) discloses an air compressor having an air filter (66) located on the upstream end of the suction inlet to the compressor, the filter and suction inlet being connected to the air intake manifold (38) of the compressor by an inlet line (62).  The compressor further includes at least two compressed air outlets (35) within an air discharge manifold, the air outlets being connectable to air lines that would deliver compressed air to a downstream use location.  It would have been obvious for an artisan at the time of the filing of the application, to provide the air pump of Burton et al, with an air intake manifold that is connected to the air inlet line of the air pump and to an air inlet filter upstream of the intake manifold, in view of Suarez, since such would provide for convenient means to attach an air intake filter at a location immediately upstream of the suction inlet to the compressor, thereby insuring against damage to the compressor internals by airborne particulates sucked into the intake of the compressor.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 3-6, and 8 above, and further in view of Cox, Jr.
The reference combination as applied to claims 1, 3-6, and 8 above substantially discloses applicant’s invention as recited by instant claims 2 and 7, except for the air intake manifold being mounted separately from the air compressor.
Cox, Jr. (Fig. 7; col 7, lines 48-56) teaches an air compressor (56) for use with a liquid aeration system, wherein the air intake manifold (64), which is provided with an upstream air intake filter (66), is mounted separately from the air compressor, the separation being by an air inlet line (62) leading from the remote air intake manifold (64) to an inlet to the compressor (56).  It would have been obvious for an artisan at the time of the filing of the application, to mount the air intake manifold of the primary reference combination separately from the air compressor, in view of Cox, Jr., since such would separate the air intake filter from the vibrations of the running compressor, thereby reducing the occurrence of bypass of the filter by contaminants due to the undesirable shaking of the intake filter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-28-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776